Hon. Pierre El.Sine
a0my Attorney
Clap county
Henrietta, Texae
Deer Sfrr                               Opinion No. o-26
                                        Rer Requirements or Petition,
                                            Article 2786, RCS - Rate
                                            or Interest
          This will acknowledgereceipt of your letter
of Januery 2nd in whloh you esk the f'ollowingquestion:
                       "In a petition for a bond election
                  of tm IndependentGohool fistriot, ia it
                  permissible to state that the bonds to
                  be voted would bear interent 'not ex-
                  oeeding Fire pertent' or 'not sxoeeding
                  Four peroent'?*
          I hsve viewed the autfmrities  which you hsve
cited and in the oese of B~owu VS. Trusoott, Independent
School District, it appears that the Court doss not pase
on the particuler question there involved and as pre-
sented here. Prior to the time the ease was viewed by
the Conunisslonof Appeals, Section A, in 1931, the
Legislature had passed an aot validating  the partioular
district and Its cots, which dlstrlot was previously
in   operation.

          It  1s interesting     to note the old Article
2858 end Seotlon 14~ of the Act of 1921, Chapter 24
wes involved in the Bloodworthvs. Rhea et el oaee
380 2':'
       1070 and at thet tine the old stetute provided
that the rate of interest must be stated, whereas, In
our present statute,    Article    2786,   the words, *distlnct-
lp speoiry"  are  used   in  the pleoe    of the word, Wstete*
as in the prior Act.      Glvln~   the   words  their ordinary
meaning, I BIPIconstrainedto advise you that the rate
of interest should, in my opinion, be specifioally
stated in the petition required under Article 2786,
and intended to be so read. 13ovwfer,since the Bots
of 1929 end Article 2786 88 emending         the Aot of 1921,
Section 14e, Chapter 24, has been in effect, it appears
this department hss establisheda precedent for epprov-
ing bonds issued under this Article w:ierethe petition
reads such es you state in your question,          other requlre-
r;entsand acts being regular, and it lo not my purpose
to overthrow any adopted construction         oi sculler   import
HOII.Pierre aI.Stlne, January 9, 1939, Page 2
placed upon our laws heretofore.
                                 Youra respeotiully
                              ATTORNEYGENERAL W   TEXAS
                              By /a/ Wm. J. R. King
                                     Ph. J. R. King
K:AWrjrb                                  Assistant

           APPROVED:
           /s/ Gerald C. Mann
           ATTORNXY G%ERAL OF TEXAS